DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US Patent 6,039,391).
	Re claim 1, Takahashi discloses a vehicle roof, comprising a solid roof portion (2,3) attachable to the vehicle body and which delimits a roof opening, and at least one removable roof panel (5) which covers the roof opening when in a closed position and which is detached from the solid roof portion when in an open position, the roof opening thus being uncovered, wherein the at least one removable roof panel has at least one lock element (the holes in which 13 fit in figure 6) on either side of a vertical longitudinal center plane of the roof (a vertical longitudinal center of the roof part 5, note the claim does not define exactly how the plane is defined in 
	Re claim 2, the two lock slides are driven by a shared drive (14).
	Re claim 9, the roof panel further comprises a retaining tab (5a) which engages under a section of the solid roof portion when the roof panel is in the closed position.
	Re claim 13, Takahashi discloses a motor vehicle having a vehicle roof, comprising a solid roof portion (2,3) which is attached to the vehicle body and which delimits a roof opening, and at least one removable roof panel (5) which covers the roof opening when in a closed position and which is detached from the solid roof portion when in an open position, the roof opening thus being uncovered, wherein the roof panel has at least one lock element (the holes in which 13 fit in figure 6) on either side of a vertical longitudinal center plane of the roof (a vertical longitudinal center of the roof part 5, note the claim does not define exactly how the plane is defined in relation to the vehicle), each at least one lock element interacting with a respective lock slide (13) which can be moved between at least one locking position, in which it retains the roof panel on the solid roof portion and the roof opening is closed by the roof panel, and an unlocking position, in which the roof panel can be detached from the solid roof portion.

Allowable Subject Matter
Claims 4-8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 is allowed.

Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive.  
	Applicant argues that “In the presently claimed invention, the lock elements are provided at the roof panel so that the lock slide is located at the fixed roof portion.  Applicant respectfully submits that this is an essential difference from the vehicle roof known disclosed in Takahashi.”  The examiner does not disagree that this is an essential difference between the prior art and applicant’s invention, only that it is claimed.  Applicant’s claims do not specify that the lock slide is located at the fixed roof portion and applicant has not identified the claim language that would require such a construction. 
	Applicant further argues that “the vertical longitudinal center plane of the roof is parallel to the longitudinal axis of the vehicle”.  However, applicant’s claim language does not specify the orientation of the “vertical longitudinal center plane of the roof”.   Since applicant’s claim language is not narrow enough to exclude the orientation of the vertical longitudinal center plane of the roof presented in the rejection above, it is the examiner’s position that the Takahashi reference anticipates the claimed invention.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663.  The examiner can normally be reached on Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
June 18, 2021